DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/20 and 11/16/21 is being considered by the examiner.

Response to Amendment
This office action is in response to preliminary amendment filed on 12/18/20.  Claims 1-18 are currently pending. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “reselection module” in claim 9, “reset module” in claim 9, “processing module” in claims 9-10, “determination unit” in claims 10-12, “acquisition unit” in claims 10 and 13-15, “reselection unit” in claim 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the subject matter pertains to “A storage medium, storing a computer program” which according to the specification “may include, but is not limited to, a USB flash disk, a read-only memory (ROM), a random access memory (RAM), a mobile hard disk, a magnetic disk, an optical disk or another medium capable of storing program codes” [paragraph 53].  One of ordinary skill in the art would recognize that a storage medium may include transitory media, such as carrier waves which is non-statutory.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9-12, 15, and 17-18 is/are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by Chang et al. (US 2021/0258986).
Regarding claim 1, Chang teaches a method for requesting system information (SI), comprising:
performing, by a terminal (UE), a cell reselection in a case where the terminal initiates an SI request procedure (procedure for requesting on-demand system information) but has not successfully completed the SI request procedure (before the completion of a random access procedure for a system information request) (UE performs a cell reselection before the completion of a random access procedure for a SI request) [paragraphs 64, 72];
resetting, by the terminal, a media access control (MAC) layer (resetting MAC) [paragraph 70] or a relevant parameter of a random access channel (RACH) procedure (UE resets MAC) [paragraphs 65, 70]; and
acquiring, by the terminal, required SI according to a radio resource control (RRC) configuration (PRACH configuration/resource or RRC configuration) of a reselected cell (after UE performs reselection and MAC reset, it receives minimum SI from the reselected cell would which includes PRACH configuration/resource or RRC configuration for transmitting Message 1 to request and receive SI) [paragraphs 4, 37, 40, 45-47].
Regarding claim 2, Chang teaches the method according to claim 1, wherein acquiring the required SI according to the RRC configuration of the reselected cell comprises:
determining, by the terminal, an SI acquisition mode (method based on Message 1 or Message 3) of the reselected cell through an RRC configuration in a system information block SIB1 and an RRC configuration in a master information block (MIB) of the reselected cell (UE would determine whether to obtain SI based on Message 1 or Message 3 though SIB1 and MIB (i.e. minimum SI) received from reselected cell) [paragraphs 4, 36-41]; and

Regarding claim 3, Chang teaches the method according to claim 2, wherein the SI acquisition mode comprises at least one of the following: monitoring, by the terminal, an SI window on a periodic downlink-shared channel (DL-SCH) according to the RRC configuration to acquire corresponding SI; or
retriggering, by the terminal, the SI request procedure according to the RRC configuration to acquire corresponding SI (after UE performs reselection and MAC reset, it would request SI using PRACH configuration/resource or RRC configuration included in minimum SI received from reselected cell) [paragraphs 4, 36-41, 45-47].
Regarding claim 4, Chang teaches the method according to claim 3, wherein retriggering, by the terminal, the SI request procedure according to the RRC configuration to acquire the corresponding SI comprises one of the following:
sending, by the terminal, a pre-configured preamble having a mapping relationship with an SI type (each SI), to request SI corresponding to the preamble (UE transmits preamble on dedicated PRACH resource that corresponds to the requested SI) [paragraph 37]; or
initiating a random access procedure through a preamble sent by the terminal, and carrying information of a required SI type in Msg.3, to acquire SI corresponding to the SI type (UE may request SI through PRACH/resource used for initial access) [paragraphs 38, 41].
Regarding claim 7, Chang teaches the method according to claim 2, wherein acquiring the required SI according to the SI acquisition mode comprises:
in a case where the terminal is to acquire SI, monitoring, by the terminal, a frequency-domain position and an SI window (time-frequency domain resources) of the RRC configuration to acquire the SI (UE receives time-frequency domain resources to request SI) [paragraph 32].

Claim 10 recites similar subject matter as claim 2 and is therefore rejected on the same basis.
Claim 11 recites similar subject matter as claim 3 and is therefore rejected on the same basis.
Claim 12 recites similar subject matter as claim 4 and is therefore rejected on the same basis.
Claim 15 recites similar subject matter as claim 7 and is therefore rejected on the same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2021/0258986) in view of Tsai et al. (US 2018/0279378).
Regarding claim 5, Chang does not explicitly teach wherein acquiring the required SI according to the SI acquisition mode comprises:  in a case where the terminal is to acquire SI and the SI is pre-configured with a preamble identity (ID) having a mapping relationship, selecting, by the MAC layer of the terminal, a preamble corresponding to the preamble ID of the SI and indicated in the RRC configuration of the reselected cell, and initiating the SI request procedure to acquire the SI.  In an (UE) is to acquire SI and the SI is pre-configured with a preamble identity (ID) (preamble 1, 2…64) having a mapping relationship, selecting, by the MAC layer of the terminal, a preamble corresponding to the preamble ID of the SI (SI type) and indicated in the RRC configuration of the reselected cell (minimum SI), and initiating the SI request procedure to acquire the SI (UE may request SI using dedicated preamble reserved for a SI type which is provided in minimum SI) [paragraphs 48, 51].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chang to allow acquiring the required SI according to the SI acquisition mode to comprise:  in a case where the terminal is to acquire SI and the SI is pre-configured with a preamble identity (ID) having a mapping relationship, selecting, by the MAC layer of the terminal, a preamble corresponding to the preamble ID of the SI and indicated in the RRC configuration of the reselected cell, and initiating the SI request procedure to acquire the SI, as taught by Tsai, in order to request SI of a certain type using random access preambles configured for the SI request.
Regarding claim 6, Chang does not explicitly teach wherein acquiring the required SI according to the SI acquisition mode comprises: in a case where the terminal is to acquire SI but the SI is not pre-configured with a preamble ID, selecting, by the MAC layer of the terminal, a preamble from a preamble set for contention- based random access (CBRA), and initiating the SI request procedure to acquire the SI corresponding to the preamble.  Tsai further teaches in a case where the terminal is to acquire SI but the SI is not pre-configured with a preamble ID (no corresponding association information for the requested types of on-demand SI included in minimum SI), selecting, by the MAC layer of a terminal (UE), a preamble from a preamble set for contention- based random access (CBRA) (random access preamble for contention-based random access), and initiating the SI request procedure to acquire the SI corresponding to the preamble [paragraphs 62-63].  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention 
Claim 13 recites similar subject matter as claim 5 and is therefore rejected on the same basis.
Claim 14 recites similar subject matter as claim 6, and is therefore rejected on the same basis.

Claims 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang et al. (US 2021/0258986) in view of Ou et al. (US 9,215,742).
Regarding claim 8, Chang does not explicitly teach wherein performing, by the terminal, the cell reselection comprises: detecting whether the terminal performs a measurement procedure; in a case of performing the measurement procedure, determining, according to a measurement report, whether a neighboring cell meeting a cell reselection requirement of the terminal exists; and in a case where the neighboring cell meeting the cell reselection requirement of the terminal exists, switching, by the terminal, to the cell meeting the cell reselection requirement of the terminal.  In an analogous prior art reference, Ou teaches a cell reselection performed by a terminal (UE) comprises: detecting whether the terminal performs a measurement procedure (radio measurement for neighboring cells); in a case of performing the measurement procedure, determining, according to a measurement report, whether a neighboring cell meeting a cell reselection requirement (cell reselection criteria) of the terminal exists; and in a case where the neighboring cell meeting the cell reselection requirement of the terminal exists, switching, by the terminal, to the cell meeting the cell reselection requirement of the terminal (UE performs radio measurement for neighboring cells, and reselects to another cell when measuring results 
Claim 16 recites similar subject matter as claim 8, and is therefore rejected on the same basis.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nam T Huynh whose telephone number is (571)272-5970. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on 571-272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NAM T HUYNH/Primary Examiner, Art Unit 2647